Citation Nr: 1008273	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-33 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1976 to March 
1978.  He died in August 2007, and the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claim. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in August 2007 as a result of non-small 
cell lung cancer with metastasis to the bone; other 
significant conditions noted on the death certificate include 
chronic obstructive pulmonary disease (COPD) and hepatitis C.

2.  Prior to his death, the Veteran was service connected for 
a duodenal ulcer with vagotomy, antrectomy, cholectystectomy, 
and gastroesophageal reflux disease (GERD), as well as a 
dysthymic disorder associated with his duodenal ulcer, and 
was in receipt of a total disability rating based on 
individual unemployability (TDIU).       

3.  The preponderance of the medical evidence shows that it 
is at least as likely as not that the Veteran's service-
connected duodenal ulcer contributed substantially or 
materially to his death. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. §§ 
1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the 
appellant's claim is granted, any failure in notifying or 
assisting her is harmless error.  

The appellant seeks service connection for the cause of the 
Veteran's death.  Specifically, the appellant contends that 
the Veteran's death was substantially and materially 
contributed to and aided by his service-connected duodenal 
ulcer insofar as this condition caused him to be underweight 
and unable to undergo chemotherapy to treat his lung cancer.  

At the outset, the Board notes that the Veteran died in 
August 2007 due to non-small cell lung cancer with metastasis 
to the bone, with significant contributing conditions of COPD 
and hepatitis C.  At the time of his death, service 
connection was in effect for a duodenal ulcer with vagotomy, 
antrectomy, cholecystectomy, and GERD, and a dysthmic 
disorder.  The Veteran was also in receipt of a TDIU, 
effective from January 3, 2001.  Service connection was not 
in effect for lung cancer.  

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
Veteran, with service connection determined according to the 
standards applicable to disability compensation. 38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a).

A Veteran's death may be service-connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.303(a).  The service-connected 
disability may be either the principal or a contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is the 
principal cause of death if it was the immediate or 
underlying cause of death, or was etiologically related to 
the death. 38 C.F.R. § 3.312(b).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to 
a service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease, or that a service-connected disability had a 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

The basic facts in this case are not in dispute.  The Veteran 
was first diagnosed with lung cancer in December 1998.  He 
subsequently underwent a lobectomy in January 1999, which was 
followed with radiation treatment.  VA radiology consultation 
notes dated from March 1999 to May 2000 indicate that there 
was no further progression of his lung cancer.  
        
VA treatment records dated in March 2005 indicate that the 
Veteran began experiencing abdominal pain and vomiting, and 
an April 2005 nutrition note indicates that the Veteran 
needed assistance developing an appetite.  In May and July 
2005, the Veteran continued to have chronic right upper 
quadrant pain and GERD.  
        
In March 2006, a doctor stated that the Veteran's loss of 
appetite and weight loss (ten pounds over a two month period) 
caused an increased suspicion of malignancy; however, a 
computed tomography (CT) scan performed at that time showed 
no recurrence of the previously resected lung cancer.  That 
same day, a gastroenterologist noted that the Veteran was 
having black stools and anemia with associated weight loss, 
and stated that that the etiology was unlikely to be 
variceal, but rather, that weight loss and satiety may be 
secondary to dysmotility; he noted a concern of malignancy.  
Later that month, an esophageal biopsy was taken that 
revealed esophagitis, with no esophageal or gastric varices 
seen.  In April 2006, the Veteran was once again noted to 
have a lack of appetite and nausea, and reported that he 
could not gain weight.  
        
Magnetic resonance images (MRI) dated in April 2007 and May 
2007 revealed an apical mass involving the left lung and 
extending into the left side of the T2 and T3 vertebral 
bodies.  A May 2007 radiation oncology consultation note 
indicates that the issue of radiation use had been reviewed 
in April, when it was determined that the Veteran had 
received the maximum cord tolerance dose through the bottom 
of T2 during his previous radiation therapy in 1999.  As 
such, the doctor reported that there was no role for 
radiation in treating his present tumor.  Later that same 
month, the Veteran once again complained of nausea and 
vomiting, and reported that he had not eaten for seven to ten 
days; the doctor noted that the Veteran had lost 20 pounds 
over the past several months.  
        
The Veteran was seen by a surgeon in May 2007 to determine 
whether palliative resection of his current tumor was 
possible.  The doctor noted that a lobectomy had been 
performed in January 1999, and that afterwards, the Veteran 
appeared disease-free until he developed severe pain a year 
earlier and was determined to have poorly differentiated 
adenocarcinoma similar to the tumor he had in 1999.  The 
doctor went on to state that a CT scan revealed that the 
cancer was  fairly widespread across the chest and that he 
did not see a way to resect with clean margins.  He also 
reported that radiation therapy was not an option due to the 
fact that the Veteran had received the maximum amount of 
radiation during treatment of the 1999 tumor.  That same day, 
a different doctor stated that although a gross total 
resection was not possible, a T2 root ablation on the left 
with limited decompression would be an alternative.  
        
The Veteran underwent ablation of the T2 root on the left 
side via laminectomy on May 21.  Following the surgery, the 
Veteran experienced nausea without vomiting, was not eating, 
and did not want a feeding tube.  A May 23 treatment note 
indicates that the post-operative plan was to allow the 
Veteran to heal for three to four weeks, and then begin 
chemotherapy.  It was noted on several subsequent occasions 
that the Veteran was still not adequately eating or 
tolerating food.  A May 25 treatment note indicates that the 
Veteran's nausea and vomiting were secondary to cancer and 
morphine, and as such, the plan was to taper him off of the 
high dose of morphine.  A May 26 treatment note indicates 
that the Veteran's oral food intake had been inadequate, as 
evidenced by a 48-hour calorie count, due to his diagnosis 
and treatment.    
        
A May 30 treatment note states that the plan was still to 
allow the Veteran to heal for three to four weeks before 
starting chemotherapy, and on May 31, the Veteran was sent 
home, where he was to receive hospice care.  The Veteran's 
wife reported on several occasions in June 2007 that he had a 
poor appetite despite taking Magace, was still vomiting 
occasionally, and was not gaining weight.    
        
In a July 2007 letter, a VA doctor reported that the Veteran 
was service connected for digestive disorders and depression, 
and had recently been diagnosed with lung cancer, which would 
likely be a terminal illness as there was a high probability 
that he would not improve.  Subsequently, on August [redacted], 2007, 
the Veteran began experiencing moderate respiratory distress, 
and had cardiopulmonary failure, which resulted in his death 
that afternoon.    

Subsequently, in November 2009, the Board requested a VHA 
medical opinion to determine, based on all of the evidence of 
record, whether it was at least as likely as not that the 
Veteran's death was caused or hastened by his service-
connected duodenal ulcer with vagotomy, antrectomy, 
cholecystectomy, and gastroesophageal reflux disease (GERD).  
In compliance with the Board's request, in December 2009, a 
VHA medical opinion was obtained.  The VHA specialist 
provided a brief summary of the Veteran's lung cancer 
treatment, noting that chemotherapy was not initiated after a 
left apical mass was detected in April/May 2007 based on the 
need for the Veteran to heal from the neurosurgical 
procedure, his weight loss, and his overall poor performance 
status.  The specialist indicated that the Veteran's weight 
loss and overall poor performance status could have been 
partially related to his service-connected disabilities.  The 
specialist went on to report that the Veteran survived only 
four to five months after his lung cancer diagnosis in the 
spring of 2007; however, had chemotherapy been possible, the 
Veteran's survival could have been extended by three to six 
months.  In this regard, the specialist stated that the 
Veteran's poor performance status with intractable pain and 
weight loss made any therapy problematic.  Accordingly, the 
specialist concluded that the Veteran's service-connected 
disabilities played a part in the inability to treat his lung 
cancer, and that, had chemotherapy been possible, his 
survival could have been extended by three to six months.  

In short, the March 2009 VHA specialist concluded that the 
Veteran's service-connected duodenal ulcer with vagotomy, 
antrectomy, cholecystectomy, and GERD, was a contributory 
cause of his death insofar as the debilitating effects of 
this condition made the Veteran materially less capable of 
resisting the effects of his lung cancer by rendering him 
incapable of undergoing treatment, and thereby accelerating 
his death.  There is no contrary medical evidence of record.  
Therefore, the Board finds that the preponderance of the 
evidence is in favor of the appellant's 


claim.  As such, her claim for service connection for the 
Veteran's cause of death is granted.  


ORDER

Service connection for the Veteran's cause of death is 
granted. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


